Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 9, 2017

                                    No. 04-16-00096-CV

           IN THE MATTER OF THE GUARDIANSHIP OF JAMES E. FAIRLEY,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2011-PC-1068
                     Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court